Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-6, 19-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim, U.S. Patent Application Publication No. 2012/0040581.
Kim discloses a web made by an electrospinning process in the form of a fabric which is porous.  The fabric is formed on a template which can be a mesh or grid, thus, the formed fabric would likewise have a mesh structure.  See paragraph 0065.  The properties of the fabric can be controlled by providing various additives into a composition comprising a polymer binder including those claimed and solvents including those claimed.  See claim 5-8 of Kim.  Suitable additives include pigments, catalysts, metal, semiconductive or ceramic nanoparticles.  See paragraph 0079.  The nanoparticles are present in amounts of from 0.001% by weight to 5% by weight.  Suitable particles include nanoparticles of silicates and carbon nanotubes.  See .  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, U.S. Patent Application Publication No. 2012/0040581.
Kim discloses a structure as set forth above.
Kim differs from the claimed invention because it does not disclose polyvinyl chloride.  However, Kim does disclose polyvinyl halides.  See paragraph 0071.  Chloride is a halide.  Therefore, it would have been obvious to have employed polyvinyl chloride because it is a polyvinyl halide.  

Claims 7, 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, U.S. Patent Application Publication No. 2012/0040581 in view of JP 60257240.
Kim discloses a structure as set forth above.
Kim differs from the claimed invention because it does not disclose forming the housing by coating the nonwoven structures with a polymer coating.  
However, JP ‘240 teaches that conductive nonwoven structures can be formed into materials suitable for use as housings by coating the fibers with a polymeric resin.  See abstract.
Therefore, it would have been obvious to have coated the nonwoven of Kim as taught by JP ‘240 in view of the statement in Kim that the nonwoven was suitable for use in forming electromagnetic shielding materials and housing since JP '240 teaches how to form such structures.
Applicant's arguments filed 10/18/21 have been fully considered but they are not persuasive.  
Applicant argues that Kim teaches employing only one metal and does not teach a magnetic nanofiller and a conductive nanomaterial.  However, claim 26 of Kim clearly teaches employing mixtures of nanofiller and conductive nanomaterial.
With regard to the limitation of the magnetic metal, (magnetic nanofiller) is filled in gaps of the conductive nanomaterial.  However, a mixture of nanofiller and nanomaterial in a binder would result in some of the nanofiller being disposed between nanomaterials, which is equated with filling the gaps in the nanomaterial.  Note that the specification does not disclose whether any gaps in the nanomaterial are intraparticle or interparticle.  
Applicant argues that the specification does not disclose or suggest that the magnetic maetal is in the form of nanowire of particles and is filled in gaps of the conductive nanomaterial such that a filling factor of the whole functional materials is increased and the 
With regard to the shape, Kim teaches the structure can be in the form of a mesh which is in the form of a tube which corresponds to the claimed yarn structure.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C IMANI whose telephone number is (571)272-1475. The examiner can normally be reached Monday-Wednesday 7AM-7:30; Thursday 10AM -2 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH C IMANI/             Primary Examiner, Art Unit 1789